Citation Nr: 1146288	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include generalized anxiety disorder (GAD), depression and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertensive cardiovascular disease, also claimed as secondary to service-connected diabetes mellitus, type II, and depression.

3. Entitlement to service connection for benign prostatic hypertrophy (BPH), also claimed as secondary to service-connected diabetes mellitus, type II, and depression.

4. Entitlement to service connection for hemorrhoids, also claimed as secondary to service-connected diabetes mellitus, type II, and depression.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. Jurisdiction was later transferred to the RO in Chicago, Illinois.  

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, a transcript of which is of record. 

The Board initially considered this case in April 2010, in part, granting service connection for the condition of chronic back cysts. The Board remanded the remaining claims on appeal for further evidentiary development and consideration.

Thereafter, through a February 2011 rating decision the RO indicated it was granting a then pending claim for service connection for erectile dysfunction, secondary to diabetes mellitus, type II. A noncompensable (0 percent) evaluation was assigned. The Veteran has not contested the initial assigned rating or effective date for service-connected erectile dysfunction, and hence, the claim is considered resolved on the merits. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). Meanwhile, the remaining claims, those issues listed on the title page above, were returned to the Board for further appellate review.

The issue of service connection for hypertensive cardiovascular disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify          the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. The Veteran does not currently manifest a clinical diagnosis of PTSD.

2. The diagnosed conditions of generalized anxiety disorder and major depression are not otherwise causally related to the Veteran's military service.

3. The Veteran's benign prostatic hypertrophy was not incurred or aggravated in service, nor is it etiologically related to diabetes mellitus or any other service-connected disability.

4. The condition of hemorrhoids was not incurred or aggravated in service, nor is it etiologically related to diabetes mellitus or any other service-connected disability.


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for a psychiatric disability, to include generalized anxiety disorder, depression and PTSD. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).

2. The criteria are not met for service connection for benign prostatic hypertrophy, including secondary to service-connected diabetes mellitus, type II, and depression. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3. The criteria are not met for service connection for hemorrhoids, including secondary to service-connected diabetes mellitus, type II, and depression.                  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from April 2005 through April 2010, the RO/AMC notified the Veteran as to each element of satisfactory notice  set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the April 2010 VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the April 2005 VCAA notice correspondence was issued prior to the October 2005 RO rating decision adjudicating the Veteran's claims, and therefore comported with the standard for timely notice. The April 2008 and April 2010 VCAA notices          in contrast, technically did not meet this standard. However, the Veteran has had an opportunity to respond to the relevant VCAA notice in advance of the most recent February 2011 Supplemental Statement of the Case (SSOC) readjudicating the claims. There is no indication of any further available evidence or information to be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), VA outpatient records, and records pertaining to receipt of disability benefits from the Social Security Administration (SSA). The Veteran has undergone VA Compensation and Pension examination regarding each of the issues being decided. See 38 C.F.R.       § 3.159(c)(4). In support of his claims, the Veteran provided several personal statements. He testified during a Travel Board hearing. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Further available is a theory of secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of        38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).


Psychiatric Disorder

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.      See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

Based upon the Board's review and analysis of the record, it is determined that the claim for service connection for a psychiatric disorder must be denied. At the outset, the Board observes that while the Veteran's original claim was for service connection for PTSD, all potential theories of entitlement to service connection involving other post-service diagnosed mental health conditions have been duly considered. This underlying approach to the Veteran's claim was outlined in           the Board's prior decision/remand. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder). To this effect, the Board will presently consider service connection for PTSD on the merits, as well as service connection for generalized anxiety disorder, and for depression. 

Initial consideration is given to the propriety of service connection for PTSD on the merits. Having reviewed all pertinent findings, the Board concludes that the most compelling evidence weighs against the manifestation of a current clinical diagnosis of PTSD. As discussed below in greater detail, absent the presence of the disability claimed, service connection cannot be substantiated. It is recognized that the specific criteria for service connection for PTSD also necessitates that the claimant have a verified stressor. On this subject, the RO as reflected in a May 2007 memorandum to the claims file has already researched and independently confirmed the Veteran's alleged stressor of having witnessed enemy rocket and mortar attacks upon the base where he was stationed in Vietnam. While the Veteran thus has a verified stressor of record, this fact alone does not establish his claim in its entirety. Rather, following the dictates of the applicable regulations, there must also exist a clinical diagnosis of PTSD, and one that has been etiologically linked to the verified stressor. In the absence of a current PTSD diagnosis, these additional requirements cannot be met. As result, the lack of a definitive PTSD diagnosis is ultimately dispositive of this claim.

Considering the underlying factual background, the Veteran's service treatment records are absent indication of mental health treatment.

A post-service psychiatric evaluation in August 1992 for purpose of an application for SSA benefits noted the Veteran's report of having been drinking alcohol heavily since the 1970s. He further reported having been in combat in Vietnam and saying his experiences there were the basis for starting drinking. He reported he last saw a psychiatrist seven years previously, and did not take psychiatric medication.           A mental status exam was completed. The diagnosis given was chronic alcohol dependence and abuse; dysthymic disorder; and chronic PTSD, from the Veteran's history. 

The Veteran was evaluated on a VA outpatient basis for depressive symptoms in May 1995. When re-evaluated in August 1995, the diagnosis given was of major depression, secondary to heart problems (listed as cardiomyopathy and hypertension at that time). The Veteran received intermittent treatment thereafter for related symptoms. In September 1997, the diagnosis was revised to one of dysthymic disorder, rule out major depression, chronic. Beginning in 1998, an evaluating VA psychiatrist revised the diagnosis to generalized anxiety disorder and major depression.
The report of a February 1996 mental health counselor's evaluation, also for SSA disability benefit purposes, after interview with the Veteran and mental status exam, diagnosed major depression, alcohol abuse (in recovery), and PTSD.

The Veteran ultimately was found by the SSA to be disabled, effective May 1, 1992, due to a primary diagnosis of chronic alcohol abuse; and secondary diagnoses of dysthymia and essential hypertension. 

In a July 2005, the VA psychiatrist treating the Veteran since 1998 indicated that the Veteran had generalized anxiety disorder and major depression. According to the psychiatrist, the Veteran recalled that his company was attacked regularly by mortars, and that he had observed the death of a civilian. The psychiatrist indicated that the Veteran attempted not to think of these events and usually succeeded in not thinking about them. It was observed that the Veteran did not have problems with psychiatric illness before his experiences in the military. Also noted was that in basic training someone had shot a rifle too close to the Veteran, causing him to develop tinnitus. According to the psychiatrist, it was likely that the Veteran's generalized anxiety disorder and major depression were caused by his experiences and physical disability that resulted from his service in Vietnam.  

The Veteran underwent VA Compensation and Pension examination in June 2007 by a specialist in psychiatry and neurology. The Veteran then reported that he had not ever been hospitalized for emotional problems. He indicated that after leaving service he had had therapy for past eight or nine years, and was on psychotropic medications which he stated were helpful. He described some symptoms of depression and anxiety to the VA examiner. On mental status exam, he was pleasant but very tense. Speech was rambling and tangential. There were no motor abnormalities. Concerning affect, sometimes he appeared tense and worried, other times he was almost tearful. Mood was labile. He was well-oriented. He did not appear to be experiencing any perceptual disorder. Thought was not delusional. Judgment appeared intact, though there were some memory difficulties. The diagnosis given was major depression and anxiety disorder. According to the VA examiner, "much speculation would be involved in opining major depression and generalized anxiety disorder as secondary to type II diabetes mellitus, tinnitus, acne and folliculitis, left ear high-frequency hearing loss, and right ear otitis media."

The previous evaluating VA psychiatrist (who offered the July 2005 statement) indicated an identical impression of GAD and major depression in May 2009. 

More recently, in May 2010, another VA psychiatric examination was completed (by the same physician who had conducted the June 2007 exam). The Veteran reported that since the last VA exam, he had not been hospitalized for any emotional problem, and had continued in weekly outpatient treatment with a psychiatrist. He then gave a verbal account of various examples of depressive and anxiety-related symptomatology. He indicated that the longest period of undisturbed sleep at night was two hours, though he did not know what awakened him at night. He was not bothered by fears of heights, the dark, open spaces, or closed places, but did say that sometimes he just became scared and his heart would start beating.    He had never thought about taking his own life, nor had plans or intent to do so. The possibility of PTSD was explored. When asked about his experience in the service, he said "fear -- we would get hit every day." When asked how much he was bothered by the experience, he estimated 8 on a scale of 1 to 10. When asked to describe how he was responding, he indicated the events from service were from a long time ago, and he had forgotten much of them, and no longer wished to discuss this particular sensitive subject. On mental status exam, the Veteran was casually dressed, with no motor abnormalities observed. Speech was rambling, overproductive and tangential. Affect was appropriate, and mood even. He was well-oriented. There did not appear to be any perceptual disorder or thought disorder. 

The diagnosis given was of generalized anxiety disorder; major depressive disorder; and PTSD not found on this occasion. The VA examiner indicated having conducted an extensive review of the contents of the claims file. It was concluded that based upon the medical history cited and that given during examining the Veteran, that the Veteran's current psychiatric disorders -- major depressive disorder and generalized anxiety disorder -- were less likely than not related to his military service. According to the examiner, documentation indicated that the Veteran's depression started with the separation from his second wife and as it was well-documented, anxiety tended to be associated with depression. The verification of stressors in the VA examiner's opinion remained open because of the Veteran's statements, which did not say that there was an indication that he was present at the time of the events claimed. Meanwhile, while there were multiple references in the treatment history to GAD and major depressive disorder, there were only two references to Vietnam. During the exam, the criteria for PTSD, in general, were not met. 

The VA examiner continued that since there was no documentation regarding symptoms which met the criteria for PTSD of record or symptoms identified during the exam, in her opinion, it was less likely than not that the verified in-service stressor produced PTSD. The examiner explained that even if this stressor was sufficient, in her view, it was very likely that symptoms consistent with a diagnosis of PTSD would have been documented and also recalled during her examination of the Veteran. 

Reviewing the evidence in its entirety, Board finds that the most compelling evidence is against the likelihood of a present diagnosis of PTSD. The Board is aware there is some variance in the medical evidence on this subject, between the May 2010 VA examination report, and two private treatment providers who evaluated the Veteran during the 1990s.  

Where there are divergent medical opinions of record, it is the province of the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so doing, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another. Evans, 12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).
Here, there are plausible reasons for favoring the VA examiner's opinion as more probative. Most significantly, the VA psychiatric examination followed a searching and exhaustive claims file review of all relevant mental health history, during which indeed the Veteran had only mentioned his Vietnam experiences twice. Moreover, there was an equally detailed and involved mental health interview and exam conducted exclusively for purpose of diagnosing, or otherwise ruling out the presence of PTSD. The thoroughness of the evaluation, particularly with regard to documented history, adds greatly to probative value in this instance. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). By contrast, both August 1992 and February 1996 private treatment providers' evaluations involved little objective research into the possibility of PTSD signs and symptoms. In the latter evaluation report, there is no mention anywhere of the basis for the mental health counselor's listing PTSD amongst the applicable diagnoses. Meanwhile, the former report, crucially, diagnosed PTSD "from the Veteran's history," suggesting that the diagnosis was based on the Veteran's own report and not in any significant matter upon the treatment provider's own medical observations. See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (information simply recorded by a medical examiner, unenhanced by additional comment by that examiner, does not on its own constitute competent medical evidence). 

Additionally, the VA examiner's report had a sufficiently persuasive rationale, grounding its conclusion in the marked lack of PTSD-related symptomatology in the documented medical history and on current evaluation. The Board is aware that initially the VA examiner appeared to based her conclusion in part upon the lack of proof that the Veteran was physically present at the stressful events alleged from Vietnam, and that this factual finding of a verified stressor has already been conceded with the Veteran's presence presumed, yet that should not diminish the probative value of the opinion given to any extent. Rather, the VA examiner appeared to be merely expressing some doubt as to sufficiency of the stressor, without actually discounting it, which remains a medical matter within the discretion of the medical evaluator to comment upon. See Cohen, 10 Vet. App. at 144. In any event, the actual basis for the VA examiner's conclusion was to ultimately accept the stressor as sufficient, but find that regardless, the near total lack of documentation or of complaints of characteristic signs or symptoms of PTSD effectively precluded rendering a diagnosis of this condition claimed. 

Hence, the balance of the probative evidence weighs against the propriety of a current clinical diagnosis of PTSD.

Turning to the remaining facet of the Veteran's claim for a psychiatric disorder, the competent evidence similarly disfavors finding that diagnosed generalized anxiety disorder and/or major depression have any direct causal connection to his military service. The current diagnosis of these mental health conditions is not in question. What must further be shown to warrant service connection, however, is that one or both disorders are causally related to an incident of military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

To this effect, the relevant evidence lacks substantiation of such an etiological relationship to service. Most notably, there is no indication whatsoever of mental health symptoms, complaints or treatment during or shortly following military service. The Veteran does not allege having manifested any psychiatric condition therein as well. The first evidence of any such evaluation and treatment is from 1992, more than two decades post-service, an extended treatment gap which reduces the likelihood of a causal connection between present-day disability and service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). Moreover, the May 2010 VA examiner concluded upon review of all relevant documentation that the Veteran's depression started in the mid-1980s with an incident in his personal life with no association with his military service, and he then developed concomitant anxiety. The only other contrary opinion of record is from the July 2005 statement of a VA treating psychiatrist that the Veteran's GAD and major depression were caused by his experiences and physical conditions resulting from his Vietnam service. This opinion, however, does not sufficiently explain how any underlying physical condition incurred during Vietnam service caused a psychiatric disorder to subsequently manifest many decades later. Perhaps most significantly, the opining treatment provider causally related the Veteran's current mental health disorders to delayed reactions to Vietnam experiences, which essentially would constitute the disorder of PTSD, which itself has been ruled out already. As for whether the Veteran has any standalone, distinctly diagnosable depressive or anxiety disorder from PTSD with a basis in military service, the opinion fails to establish this. Again, the lack of any cited symptomatology in service, or any connection thereafter between anxiety and/or depression and military service is indicative of the relatively limited probative value of this opinion. 

In sum, therefore, the weight of the evidence is against the conclusion that GAD or major depression had its origin from the Veteran's period of active military service. 

Apart from what the evidence objectively establishes above, moreover, the Veteran's own assertions also have been afforded appropriate weight. Inasmuch as the Veteran is a layperson, though, he cannot opine on the proper diagnosis of whether he indeed has PTSD, or otherwise resolve the issue of causation of a psychiatric disorder, as complex matters not within the purview of lay observation.            See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for a psychiatric disorder, including PTSD, GAD and depression. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Benign Prostatic Hypertrophy

Service medical history is absent mention of BPH, or potential associated symptomatology.

Records of VA outpatient treatment show in on a September 1999 general consult the Veteran had benign prostatic hypertrophy, improved, however still with nocturia. 

The Veteran underwent VA Compensation and Pension examination in September 2005 for complications of diabetes mellitus. At that time, he reported having had a prostate problem for the previous eight years, which manifested mainly by dysuria and frequency of urination. He had nocturia several times per night. He did not report obstructive symptoms on his existing medication regimen. There were no other symptoms relative to the prostate. There had been no imaging technique or biopsy done. A physical exam was completed. Following this, the diagnosis was in pertinent part, benign prostatic hypertrophy without obstructive symptoms on current medical regimen, not related to Agent Orange. 

Another VA examination of April 2008 for diabetes mellitus indicated in its diagnostic summary, in relevant part, that there was no indication of bowel or bladder findings related to diabetes. 

On a May 2010 VA examination for general medical evaluation, the Veteran reported that he had experienced symptoms of prostatism for the last three to four years and particularly had four time nocturia, decreased volume and forcefulness of his urinary stream, along with hesitancy and urgency. He had not had any surgery, or cystoscopy. A physical exam was completed. The diagnosis was prostatic hypertrophy with prostatism. According to the VA examiner, it was less likely than not that the Veteran's BPH was due to his type II diabetes mellitus. The examiner explained that prostatic hypertrophy occurred in greater than 60 percent of males age 60 and reached beyond 80 percent of all males beyond age 70, and was considered a natural phenomena associated with aging. There was no association with diabetes at all and as such it was less likely than not that there was a medical relationship between the two conditions. 

The Veteran's allegation is that BPH developed secondarily to his presently service-connected diabetes mellitus, type II. In the alternative, there is an alleged secondary connection to depression. Since the Board above has denied service connection for a psychiatric disorder, however, this underlying condition is therefore nonservice-connected and could not support any theory of recovery of secondary service connection. Thus, the Board's entire focus will be upon the claimed etiological relationship to diabetes mellitus.

On this subject, the May 2010 VA examiner essentially ruled out any causal connection between BPH, and diabetes mellitus. In so doing, the examiner expressly identified the lack of any such etiological relationship at all. The import of this language is to preclude the likelihood that diabetes mellitus had caused BPH, or for that matter has substantially aggravated the same over time. See 38 C.F.R.         § 3.310(b). See also Anderson v. West, 12 Vet. App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996). A sufficiently compelling rationale for this opinion was also offered, which was that BPH is highly common in populations at or near a similar age to the Veteran's, and also that there simply       is no known medical connection between diabetes mellitus and BPH. See generally, Bloom v. West, 12 Vet. App. 185, 187 (1999) (discussing importance for medical opinion to provide supporting clinical data or other rationale). 

There likewise is no competent evidence linking the Veteran's BPH to an incident of military service, nor it is claimed this is the case. While the Veteran is presumed under VA law to have had exposure to Agent Orange based on his verified Vietnam service, BPH nonetheless is not listed amongst those conditions for which presumptive service connection based on Agent Orange exposure is available.       See 38 C.F.R. § 3.309(e). The only VA medical opinion to address the subject, from September 2005, similarly found that BPH was unrelated to Agent Orange exposure in this particular case. 

Hence, the Board is denying the claim for service connection for BPH.                     The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hemorrhoids

The Veteran did not have the condition of hemorrhoids diagnosed during active duty service.

Post-service VA treatment records do not include ongoing reference to the condition claimed. 

A VA Compensation and Pension examination for general medical evaluation was completed in May 2010. The Veteran reported a history of hemorrhoids, for which he had not had any surgery, and which were occasionally painful and occasionally bled. He was on local therapy for his hemorrhoids, using ointments, and suppositories on occasion with a hydrocortisone base. He had not any surgery for thrombosed hemorrhoids. The hemorrhoids became painful if the Veteran was constipated. On physical exam, there was a single, soft, non-thrombosed hemorrhoid at 8 o'clock externally. It was not actively bleeding. There were no internal hemorrhoids palpable. The diagnosis given was of hemorrhoids, with no evidence of thrombosis or bleeding on examination. It was considered less likely than not that the Veteran's hemorrhoids was a result of his service-connected type II diabetes mellitus. According to the VA examiner, hemorrhoids were a common phenomena. The Veteran had a history of hemorrhoids and had been on psyllium. The history of chronic constipation certainly could be an element that caused the development of hemorrhoids. 

In furtherance of his claim, the Veteran contends that hemorrhoids developed secondarily to his presently service-connected diabetes mellitus, type II. In the alternative, he alleges that hemorrhoids manifested secondarily to depression inasmuch as the condition resulted from psychotropic medication which brought upon constipation in turn causing hemorrhoids to develop.
First, in regard to the potential causative effect of diabetes mellitus, the May 2010 VA examiner's opinion effectively rules out an etiological relationship between hemorrhoids and diabetes mellitus. It can reasonably be inferred from the opinion stated that diabetes simply is not a known causative factor for hemorrhoids, either as a causative or aggravating factor. Moreover, the VA examiner cites persuasively to other more likely causative factors, namely a history of bowel difficulty, along with the fact that hemorrhoids was a very common phenomenon. Nor is there any other competing medical opinion, or other evidence raising even a medical possibility that diabetes mellitus as a systemic condition would bring upon the manifestation of hemorrhoids. 

Second, as to the potential impact of medication taken for depression upon the present claimed condition, as already indicated above, the Board is denying the Veteran's claim for service connection for a psychiatric disorder. Consequently,       the Veteran cannot in turn be awarded service connection for a claimed disability premised upon medication taken for an underlying psychiatric condition on any secondary basis. Rather, the claim for service connection for hemorrhoids insofar as predicated upon a secondary service connection involving underlying depression is effectively rendered moot. 

Finally, apart from these theories, there is nothing to indicate or suggest that hemorrhoids developed directly as a result of an incident of military service, or had its initial occurrence therein. 

Accordingly, because the preponderance of the evidence is unfavorable, service connection for hemorrhoids is being denied. 


ORDER

Service connection for a psychiatric disability, to include generalized anxiety disorder, depression and PTSD, is denied.

Service connection for benign prostatic hypertrophy, also claimed as secondary to service-connected diabetes mellitus, type II, and depression, is denied.

Service connection for hemorrhoids, also claimed as secondary to service-connected diabetes mellitus, type II, and depression, is denied.


REMAND

The Board finds that unfortunately, still further development is required on the claim for service connection for hypertensive cardiovascular disease before it        may be fairly decided on the merits. 

The Board's April 2010 remand instruction was for the RO/AMC to obtain a VA medical opinion addressing the question of whether hypertensive cardiovascular disease was secondarily related to diabetes mellitus on the basis of both initial incurrence and chronic aggravation. An opinion has not been received in these terms, or at the very least in sufficient detail to fully resolve the issue of secondary service connection.

The May 2010 VA examination report indicates a diagnosis of hypertensive cardiovascular disease with non-ischemic cardiomyopathy. The VA examiner further indicated as follows:

	It is less likely than not... that the Veteran's hypertensive cardiovascular 
	disease is a result of the Veteran's service-connected type II diabetes 	mellitus. The rationale is as follows. The Veteran had longstanding 	hypertension dating back approximately two decades. In reviewing the 
	medical record in 1995 he had an ejection fraction of 45 percent with 	ventricular hypertrophy at that time. It clearly predates the development
	of diabetes. Additionally, diabetes does not cause hypertension or 	hypertensive cardiovascular disease. It can, however, aggravate, as well 
	as act as a comorbid factor in the development of atherosclerotic heart 	disease. [The Veteran] does not have renal failure or renal insufficiency 
	associated with his diabetes of any significance. 

The Board is satisfied with this explanation to the extent it rules out diabetes mellitus as the original instigating cause of hypertensive cardiovascular disease (particularly since the latter condition predated the former condition by several years). However, as to the subject of whether diabetes mellitus chronically aggravated hypertensive cardiovascular disease, the opinion is considerably less clear, even stating at one point that aggravation was a known possibility from general medical knowledge. The Board finds that a supplemental opinion must be obtained from the VA examiner to resolve the subject of aggravation of service-connected disability. 

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should then return the claims folder to the VA examiner who conducted the VA general examination of May 2010, and request a supplemental opinion. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should then opine as to whether                      the Veteran's current hypertensive cardiovascular disease is at least as likely as not (50 percent or greater probability) secondarily related to service-connected diabetes mellitus, type II. The examiner should consider whether diabetes mellitus was the initial cause of hypertensive cardiovascular disease, as well as whether the diabetes mellitus has chronically aggravated hypertensive cardiovascular disease. (Chronic aggravation for this purpose is defined as a permanent worsening of the nonservice-connected disability not otherwise attributable to the natural disease process). The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached.

Provided that the May 2010 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for hypertensive vascular disease in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


